                                          Case 3:20-cv-01994-TSH Document 21 Filed 07/07/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CALIFORNIA BEACH CO., LLC,                        Case No. 20-cv-01994-TSH
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR
                                   9             v.                                        ALTERNATIVE SERVICE
                                  10     EXQLINE, INC., et al.,                            Re: Dkt. No. 17
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                         I.    INTRODUCTION
                                  14          Plaintiff The California Beach Co., LLC (“CBC”) seeks an order pursuant to Federal Rule

                                  15   of Civil Procedure 4(f)(3) authorizing substituted service of process on Defendant Exqline, Inc.

                                  16   through its U.S.-based counsel, Jeffrey Yee of Lewis Brisbois & Smith, LLP, and for substituted

                                  17   service of process on Defendant Shopify Inc. through email. ECF No. 17. No opposition has been

                                  18   filed. The Court finds this matter suitable for disposition without oral argument and VACATES

                                  19   the July 23, 2020 hearing. See Civ. L.R. 7-1(b). Having considered CBC’s arguments and the

                                  20   relevant legal authority, the Court GRANTS its motion for the following reasons.

                                  21                                         II.   BACKGROUND
                                  22          CBC is the exclusive distributor of the POP N GO PLAYPEN®, a portable kid’s playpen.

                                  23   Compl. ¶ 3, ECF No. 1. It alleges Exqline sells a knockoff playpen in the United States via its

                                  24   website www.exqline.com and on Amazon, Ebay, and other websites believed to be owned and

                                  25   operated by Exqline such as www.thebestplaypen.com. Id. ¶ 5. Exqline is a foreign corporation

                                  26   with listed addresses at R 705, Yu An Commercial Building, 518101 Shenzhen China; 4101 W 42

                                  27   PL, Chicago, IL, US 60632; and 13620 Benson Ave. Suite B Chino, CA 91710. Id. ¶ 6. Shopify

                                  28   serves as the e-commerce platform (online store) for Exqline. Id. ¶ 43. It is a corporation
                                           Case 3:20-cv-01994-TSH Document 21 Filed 07/07/20 Page 2 of 7




                                   1   organized and existing under the laws of Canada with its principal place of business at 150 Elgin

                                   2   Street, 8th Floor, Ottawa, Ontario, Canada. Id. ¶ 8. CBC filed the present complaint on March 20,

                                   3   2020, alleging patent infringement, trademark infringement and claims under California’s Unfair

                                   4   Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq., and False Advertising Law, Cal. Bus.

                                   5   & Prof. Code § 17500.

                                   6          Despite repeated attempts, CBC has been unable to serve Exqline. On April 8, 2020, CBC

                                   7   attempted service at 4101 W 42 PL, Chicago, IL, US 60632, which is the U.S. office address

                                   8   location that was advertised and listed on the Exqline website at the time the complaint was filed.

                                   9   Pellant Decl. ¶ 3, ECF No. 18. According to the process server, “the business currently located at

                                  10   this address is Monda Windows & Cabinets. The business was currently closed and no hours were

                                  11   posted. The server did not observe any indications that Exqline is here.” Id. Next, on April 24

                                  12   and April 27, CBC attempted service on Exqline at 13620 Benson Ave. Suite B Chino, CA 91710,
Northern District of California
 United States District Court




                                  13   which is the U.S. address listed on Exqline’s www.thebestplaypen.com website. Id. ¶ 4.

                                  14   According to the process server, the “[n]ame of the business here is called Idea Electronics,” and

                                  15   the representative “refused to give [his] name” and said “there is no such company there by [the]

                                  16   name [Exqline]. [Idea Electronics] has been here for one year.” Id.

                                  17          Next, on May 18, CBC requested that Jeffrey Yee, Exqline’s U.S. counsel, accept service

                                  18   of the summons and complaint.1 Id. ¶ 6. Mr. Yee responded on May 20, 2020 and stated that he

                                  19   was not authorized to accept service for Exqline. Id. However, on May 26, Mr. Yee contacted

                                  20   CBC’s counsel on behalf of Exqline to engage in discussions regarding resolution of this case. Id.

                                  21   ¶ 7. During the phone conversation, Mr. Yee confirmed that he made his client aware of the

                                  22   complaint and that he has the authority to settle this dispute on behalf of Exqline. Id. CBC’s

                                  23   counsel and Mr. Yee continue to engage in discussions regarding this case. Id.

                                  24          Regarding CBC’s attempts to serve Shopify, CBC first attempted service of the summons

                                  25   and complaint on April 3, 2020, at its principal place of business, 150 Elgin Street, 8th Floor,

                                  26

                                  27   1
                                        According to CBC, Mr. Yee previously represented Exqline in connection with discussions with
                                  28   CBC’s counsel in a separate matter pending in this District involving an individual with ties to
                                       Exqline (The California Beach Co. LLC v. Han Xian Du, 4:19-cv-08426-YGR). Id. ¶ 6.
                                                                                       2
                                          Case 3:20-cv-01994-TSH Document 21 Filed 07/07/20 Page 3 of 7




                                   1   Ottawa, ON 00214. Id. ¶ 9. The process server was unable to complete service as the location

                                   2   was closed due to COVID-19. Id. CBC attempted to serve Shopify two more times at its

                                   3   principal place of business—on April 14 and May 4, 2020—and both times service was

                                   4   unsuccessful because the office remained closed due to COVID-19. Id. Subsequently, CBC

                                   5   attempted to serve Shopify at the same address on June 4, 2020, as well as at three additional

                                   6   Canadian business addresses listed on Shopify’s website (490 rue de la Gauchetiere O., Montreal,

                                   7   QC 00214; 57 Erb Street W., Waterloo, ON 00214; and 80 Spadina Avenue, 4th Floor, Toronto,

                                   8   ON 00214) on June 10, 2020. Id. ¶ 10. Following these attempts, the process server informed

                                   9   CBC that “it appears that all Shopify locations are closed and not operating,” that an answering

                                  10   service indicated that the business was closed due to COVID-19, and that “[a] Ms. Anna Gomez

                                  11   who was working remotely conveyed [] that service on Shopify must be procured via email.” Id.

                                  12   The process server provided the email address Ms. Gomez stated must be used for service, namely
Northern District of California
 United States District Court




                                  13   Legal-orders@shopify.com. Id.

                                  14          CBC filed the present motion on June 16, 2020, arguing that substitute service is needed

                                  15   because it is left without an avenue to obtain the remedies sought in this case. Mot. at 5. CBC

                                  16   also seeks an extension of the time to serve. Id.

                                  17                                       III.   LEGAL STANDARD
                                  18          Federal Rules of Civil Procedure 4(h)(2) and 4(f) establish three mechanisms for serving a

                                  19   corporation in a foreign country: (1) by an internationally agreed means of service that is

                                  20   reasonably calculated to give notice, such as those provided by the Hague Convention; (2) by

                                  21   means reasonably calculated to give notice; or (3) by other means not prohibited by international

                                  22   agreement, as the court orders. Under Rule 4(f)(3), courts can order service through a variety of

                                  23   methods, “including publication, ordinary mail, mail to the defendant’s last known address,

                                  24   delivery to the defendant’s attorney, telex, and most recently, email,” provided there is no

                                  25   international agreement directly to the contrary. Rio Props., Inc. v. Rio Intern. Interlink, 284 F.3d

                                  26   1007, 1016 (9th Cir. 2002). To comport with due process, “the method of service crafted by the

                                  27   district court must be ‘reasonably calculated, under all the circumstances, to apprise interested

                                  28   parties of the pendency of the action and afford them an opportunity to present their objections.’”
                                                                                           3
                                            Case 3:20-cv-01994-TSH Document 21 Filed 07/07/20 Page 4 of 7




                                   1   Id. at 1016-17 (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).

                                   2          “[Plaintiff] need not have attempted every permissible means of service of process before

                                   3   petitioning the court for alternative relief,” but must only “demonstrate that the facts and

                                   4   circumstances of the present case necessitated the district court’s intervention.” Id. at 1016.

                                   5   However, the decision to provide an order under Rule 4(f)(3) is within the sound discretion of the

                                   6   district court, which must determine whether the “particularities and necessities of a given case

                                   7   require alternative service of process.” Id.

                                   8                                            IV.   DISCUSSION
                                   9   A.     Alternative Service is Not Prohibited by International Agreement
                                  10          China (Exqline’s primary location) and the United States are signatories of the Hague

                                  11   Convention referenced in Rule 4(f)(1). See Convention on the Service Abroad of Judicial and

                                  12   Extrajudicial Documents in Civil or Commercial Matters (“Hague Convention”), Nov. 15, 1965,
Northern District of California
 United States District Court




                                  13   20 U.S.T. 361, T.I.A.S. No. 6638; HCCH, Status Table (Apr. 11, 2018), available at

                                  14   https://www.hcch.net/en/instruments/conventions/status-table/?cid=17. Even so, the form of

                                  15   alternative service sought here is not subject to the Convention, much less prohibited by it. See,

                                  16   e.g., Juicero, Inc. v. Itaste Co., 2017 WL 3996196, at *2 (N.D. Cal. June 5, 2017) (“service on

                                  17   Defendants’ U.S.-based attorney is permissible because the Hague Convention does not bar this

                                  18   type of service.”); Brown v. China Integrated Energy, Inc., 285 F.R.D. 560, 564 (C.D. Cal. 2012)

                                  19   (explaining that “[t]he mere fact that the foreign individual defendants reside in a country that is a

                                  20   signatory to the Convention,” namely China, “does not compel the conclusion that the Convention

                                  21   applies to service on those defendants,” including where “valid service occurs in the United

                                  22   States” such as by service on the Chinese defendant’s American lawyer). Indeed, “[s]ervice upon

                                  23   a foreign defendant’s United States-based counsel is a common form of service ordered under

                                  24   Rule 4(f)(3).” Richmond Techs., Inc. v. Aumtech Bus. Sols., 2011 WL 2607158, at *13 (N.D. Cal.

                                  25   July 1, 2011).

                                  26          Here, service on Exqline, located in China, is not limited by the Convention. See

                                  27   Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 707 (1988) (the “only transmittal to

                                  28   which the Convention applies is a transmittal abroad that is required as a necessary part of
                                                                                         4
                                            Case 3:20-cv-01994-TSH Document 21 Filed 07/07/20 Page 5 of 7




                                   1   service”). Therefore, service on Exqline’s U.S.-based attorney is not prohibited. See, e.g. Brown,

                                   2   285 F.R.D. at 566 (granting plaintiffs’ motion to effect alternative service by serving corporate

                                   3   defendant’s U.S.-based counsel).

                                   4          Additionally, the United States and Canada (Shopify’s primary place of business) are

                                   5   signatories to the Hague Convention. Cases in this District have found that the Convention does

                                   6   not expressly prohibit email service. See, e.g. Facebook, Inc. v. Banana Ads, LLC, 2012 WL

                                   7   1038752, at *2 (N.D. Cal. Mar. 27, 2012) (finding service on foreign defendants, including

                                   8   Canadian defendant, via email was not prohibited by international agreement); Williams-Sonoma

                                   9   Inc. v. Friendfinder Inc., 2007 WL 1140639, at *2, *3 (N.D. Cal. Apr. 17, 2007) (finding service

                                  10   via email is not prohibited by international agreement and granting leave to serve Canadian

                                  11   defendant via email and international registered mail). Therefore, service on Shopify via the email

                                  12   address its representative provided is not prohibited by international agreement.
Northern District of California
 United States District Court




                                  13   B.     Alternative Service Comports with Due Process Requirements
                                  14          Due process requires that “the method of service crafted by the district court must be

                                  15   ‘reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of

                                  16   the action and afford them an opportunity to present their objections.’” Rio Props., 284 F.3d at

                                  17   1016 (quoting Mullane, 339 U.S. at 314).

                                  18          “Courts in the Ninth Circuit have ordered service through United States-based counsel

                                  19   even when counsel has refused to accept service on the ground that they do not represent the

                                  20   international defendants.” Prods. & Ventures Int’l v. Axus Stationary (Shanghai) Ltd., 2017 WL

                                  21   1378532, at *4 (N.D. Cal. Apr. 11, 2017) (citing Brown, 285 F.R.D. at 566). Here, service on

                                  22   Exqline by service on Mr. Yee complies with due process because the record before the Court

                                  23   indicates he serves as U.S. counsel for Exqline, represents Exqline in discussions with CBC’s

                                  24   counsel regarding this case, and confirmed that Exqline was aware of the summons and complaint.

                                  25   Pellant Decl. ¶ 7. Indeed, counsel for CBC and Mr. Yee have been in contact as recently as the

                                  26   date CBC filed this motion, June 16, 2020. Id. Given this attorney-client relationship between

                                  27   Exqline and Mr. Yee, alternate service is reasonably calculated to apprise Exqline of the pendency

                                  28   of this action and afford it an opportunity to present its objections. See Rio Props., 284 F.3d at
                                                                                         5
                                          Case 3:20-cv-01994-TSH Document 21 Filed 07/07/20 Page 6 of 7




                                   1   1017 (finding service upon U.S.-based attorney was appropriate “because he had been specifically

                                   2   consulted by [Defendant] regarding this lawsuit,” “[h]e knew of [Defendant’s] legal positions and

                                   3   it seems clear that he was in contact with [Defendant] in Costa Rica.”); Prods. & Ventures Int’l,

                                   4   2017 WL 1378532, at *4 (“Hogan Lovells’ close connection to the Foreign Defendants would

                                   5   render substituted service on the Foreign Defendants through Hogan Lovells as ‘reasonably

                                   6   calculated’ to provide the same with sufficient notice of the action and an opportunity to object.”);

                                   7   Brown, 285 F.R.D. at 565–66 (“Due process does not require that the individuals served on behalf

                                   8   of foreign defendants have represented them or been authorized to accept service on their

                                   9   behalf.”); In re LDK Solar Sec. Litig., 2008 WL 2415186, at *3 (N.D. Cal. June 12, 2008)

                                  10   (approving Rule 4(f)(3) service when, “plaintiffs have shown the difficulty of serving the unserved

                                  11   defendants located abroad” and “[d]efense counsel have refused to accept service on behalf of the

                                  12   unserved defendants on the ground that they do not represent the international defendants.”).
Northern District of California
 United States District Court




                                  13          Further, courts in this District have found that service by email is reasonably calculated to

                                  14   provide actual notice. See, e.g. Facebook, 2012 WL 1038752, at *2. In Facebook, the court

                                  15   reached this conclusion by explaining that the foreign defendants were involved in commercial

                                  16   internet activities, the foreign defendants relied on electronic communications to operate their

                                  17   businesses and plaintiff had valid email addresses for them, and that the plaintiff demonstrated it

                                  18   had made attempts to serve the defendants at physical addresses that proved unsuitable for service.

                                  19   Id. Here, as in Facebook, Shopify is involved in commercial internet activities, namely running an

                                  20   e-commerce platform which is used by Exqline to sell the allegedly infringing products at the

                                  21   heart of this lawsuit. And, as in Facebook, Shopify relies on electronic communications to operate

                                  22   its business and CBC has a valid email address provided by Shopify’s representative. Pellant

                                  23   Decl. ¶ 10, Ex. I. Further, as in Facebook, CBC has made multiple attempts to serve Shopify at its

                                  24   physical addresses and discovered that these addresses are unsuitable for service at this time and

                                  25   for the foreseeable future due to COVID-19. Id. ¶¶ 9-10. Additionally, a representative of

                                  26   Shopify has expressly stated that no personal service is allowed and that “[a]ll service of process

                                  27   must be conducted on Shopify Inc. via email by causing delivery of the documents to Legal-

                                  28
                                                                                         6
                                           Case 3:20-cv-01994-TSH Document 21 Filed 07/07/20 Page 7 of 7




                                   1   orders@shopify.com.”2 Pellant Decl. ¶ 10, Ex. I. In light of Shopify’s statement that service via

                                   2   its email address is required, in addition to the other circumstances described above, service on

                                   3   Shopify via its email address comports with due process requirements.

                                   4                                          V.    CONCLUSION
                                   5          In sum, the Court finds the facts weigh in favor of allowing CBC to serve Exqline through

                                   6   its U.S.-based attorney, Mr. Yee, and Shopify through its email address, Legal-

                                   7   orders@shopify.com. Accordingly, the Court in its discretion GRANTS CBC’s motion for

                                   8   substitute service. CBC is authorized to utilize substituted service of process on Defendant

                                   9   Exqline, Inc. through its U.S.-based counsel, Jeffrey Yee of Lewis Brisbois & Smith, LLP. CBC

                                  10   is further authorized to utilize substituted service of process on Defendant Shopify Inc. through

                                  11   email, return receipt requested. Any return of service on Shopify must include proof that CBC has

                                  12   attempted, at a minimum, to verify actual receipt of the email message. The deadline to serve
Northern District of California
 United States District Court




                                  13   Defendants is extended by 60-days to August 17, 2020. The Case Management Conference is

                                  14   CONTINUED to October 1, 2020 at 10:00 a.m. All related deadlines are adjusted accordingly.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: July 7, 2020

                                  18
                                                                                                    THOMAS S. HIXSON
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   2
                                         The Court also notes that Shopify’s webpage, last updated on June 10, 2020, provides the
                                  26   following notice: “Due to office closures, we cannot accept service at any of our physical locations
                                       until further notice. Legal requests should be directed to legal-orders@shopify.com until further
                                  27   notice.” See
                                       https://www.shopify.com/legal/gvtaccesspolicy#:~:text=To%20inquire%20about%20email%20ser
                                  28   vice,subpoena%20power%2C%20or%20improper%20service.&text=150%20Elgin%20St.,8th%2
                                       0Fl. (last visited July 7, 2020).
                                                                                         7
